Lamorelle, P. J.,
The scheme of disposition and distribution disclosed by the will and expressed in apt language by testatrix clearly shows that the interests of the children of J. Mortimer West, Jr., and Edward West in income must be limited by the lives of such children, though she does not in terms create equitable life estates.
She gives her entire residuary estate to her executor, in trust, to pay the net income in equal shares to Martha McGrath and Mary Mecke for life, without liability for their debts, “without the power of disposal by them by way of charge or anticipation.” On the death of Martha McGrath, her share of the income is given to the living children of J. Mortimer West and Edward West, “subject to the same restrictions as to liability for debts until the termination of this Trust. . . .” On the death of the survivor of the two original cestui que trusts, the corpus is given to the children of the two Wests then living, and to the issue of any then deceased.
Martha McGrath is dead. The trust, however, continues because Mary Mecke survives.
At the time of the death of Martha McGrath there were six living children of the Wests, and they have been in receipt of one-half of the income since that time. One of them, Lonsdale West, is now deceased, without issue. The question presented to the Auditing Judge relates to the disposition of the income thus released. -He has held that the other five take that share. The exceptants are the personal representatives of the deceased cestui que trust; their contention is that this share, one-sixth of one-half, passes to his next of kin for the duration of the trust.
We are of opinion that the Auditing Judge correctly interprets the will. The case in many respects resembles Huddy’s Estate, 63 Pa. Superior Ct. 34, 257 Pa. 528. In that case there was a spendthrift clause, and this fact was one of the reasons for the refusal to continue the income for the benefit of personal representatives of deceased legatees — persons manifestly not contemplated by testatrix.
Moreover, to pass the income to the administrator of a deceased cestui que trust would be in the teeth of the wording of the will, which prohibits a cestui que trust from disposing of his share of income by way' of charge or anticipation. It could not pass by will; an involuntary disposal is, in the circumstances, to be treated in a similar way.
It is possible that there will be found some conflict among the many decisions in cases of this character; but, after all, it is always a question of intention, and in the instant case the testatrix, in limiting income to living children, clearly expresses a purpose of benefiting a class, the composition of which is defined, not only as of the time of the death of Martha McGrath, but also afterwards in the gift of principal, subject only to substitution in event of the death of a member of that class leaving descendants — and Lonsdale West left no issue.
*281The Auditing Judge has referred at length to many cases in point, pro and con; we, therefore, deem it unnecessary to extend this opinion, as its purpose is simply to stress what appears to us to mark the line of demarcation between equitable life estates and those pur autre vie.
Accordingly, all exceptions are dismissed and the adjudication is confirmed absolutely.
Thompson, J., did not sit.